Citation Nr: 0524398	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 until July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans' Affairs (VA) wherein the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and dysthymia was denied.  


REMAND

The most recent medical evidence associated with the claims 
file is what appears to be one page of an incomplete 
discharge summary from the Tomah, Wisconsin, VAMC, dated in 
June 2004.  There is also a Certificate of Completion for the 
Post Traumatic Stress Disorder Program awarded to the veteran 
from the Tomah VAMC dated in May 2004.  This evidence has not 
been reviewed by the RO and the representative has expressly 
declined to waive initial consideration of the evidence by 
the RO.  The most recent VA Mental Disorders examination 
report associated with the claims folder, however, is dated 
in July 2003, and in it the examiner diagnosed the veteran 
with dysthymia.  There was no diagnosis of PTSD.  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the RO should contact the Tomah VAMC and 
request the veteran's treatment records for the time he spent 
there.  The veteran should also be scheduled for another 
psychiatric examination to determine whether the veteran has 
PTSD under the criteria as set forth in DSM-IV and, if so, 
the exact stressor(s) relied upon to support the diagnosis.  
In this regard, it is noted that the veteran has alleged 
various stressors, but the only incident that appears to be 
corroborated by the record occurred in February 1965 when the 
veteran sustained powder burns to his face.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:


1.  The RO should obtain the veteran's 
treatment records from the Tomah, 
Wisconsin, VAMC, including records of his 
participation in the Post-Traumatic 
Stress Disorder Program in 1994.  

2.  Thereafter, arrangements should be 
made with the appropriate VA medical 
facility for the veteran to be afforded a 
VA psychiatric examination in order to 
determine whether he has PTSD under the 
criteria as set forth in DSM-IV.  If the 
veteran's symptoms meet the DSM-IV 
criteria for a diagnosis of PTSD, the 
examiner must specify for the record the 
exact stressor(s) relied upon to support 
the diagnosis.  In particular, the 
examiner must specify for the record 
whether the incident in service whereby 
the veteran sustained powder burns of the 
face is an adequate stressor and whether 
it has resulted in PTSD.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

3.  Thereafter, the RO should 
readjudicate the issue on appeal with 
consideration being given to all evidence 
and particularly that submitted since the 
statement of the case was issued.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


